Name: Commission Regulation (EEC) No 2718/88 of 30 August 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 88 Official Journal of the European Communities No L 241 /75 COMMISSION REGULATION (EEC) No 2718/88 of 30 August 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, t Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in tire classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 2 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26. (2) OJ No L 355, 17 . 12 . 1987, p . 19 . No L 241 /76 Official Journal of the European Communities 1 . 9 . 88 ANNEX Amount of unit values per 100 kg net CN code DescriptionCode ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 147,08 214,20 38,71 55,75 26,86 285,44 51,51 50,89 130.48 189.49 91,29 970,03 174,74 171,59 3 098 4 504 2 170 23 058 4 100 4 055 14,41 20,83 10,03 106,64 19,27 19,14 28 738 41 420 19 955 212 036 38 215 37 482 43,65 62,96 30,33 322,34 57,81 57,16 12,49 17,72 8,53 90,72 16,44 17,15 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers 811 1 169 563 5 986 1 078 1 063 1 931 1 001 103,20 1 096,53 197,15 194,92 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 18,66 26,88 12,95 137,62 24,81 24,64 44,76 23,04 140,27 355,63 183,06 1 109,52 92,23 47,82 292,45 312,60 162,25 985,60 130,35 676,47 7 362 3 807 23 439 3 100 15 975 34,82 17,89 108,69 14,37 74,39 68 116 35 484 215 776 28 538 147 960 103,74 53,68 330,18 43,67 225,22 31,19 15,26 91,32 12,07 61,96 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) 6 120 809 4 182 3 955 937 5 299 1 818 18.55 95,81 91,00 21.56 121,82 41,87 146,74 763,55 723,03 170,68 970,66 331,05 38,67 199,48 188,90 44,80 252,67 86,98 640,84 151,01 858,69 293,34 15 038 3 583 20 411 6 965 39 319 70.68 16.69 94,40 32,43 181,84 140 150 33 191 187 697 64 560 361 559 212,02 50,50 285,34 97,73 549,64 60.29 14,33 80.30 27,85 154,69 26,08 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus *PP') Broad beans Globe artichokes ' Asparagus :  green  other 234,67 39,57 48,85 82,78 10 207 1 721 2 122 3 596 1 869,78 315,31 387,72 657,05 486,72 82,07 101,69 172,33 1 654,08 278,94 343,94 582,85 6 630 8 151 13 814 30,66 38,04 64,46 60 972 75 454 127 867 92,69 113,88 192,99 32,05 54,32 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 573,83 184,28 50,73 73,33 453,18 50,41 32.53 43,72 97.54 50,95 24 959 8 005 2 206 3 187 19711 2 192 1 412 1 899 4 242 2 199 * 571,96] 1 457,02 404.20 578,02 3 610,68 401.69 259,53 345.70 777.21 403,00 1 190,13 382,82 105,21 152,13 939,90 104,56 67,57 90,83 202,31 105,23 4 044,53 1 291,06 357,57 512,77 3 194,15 355,35 229,50 306,32 687,55 354,76 96 142 30 656 8 499 12 178 75 928 8 447 5 422 7 273 16 343 8 384 444,63 142,74 39,31 56,65 351,14 39,06 25,30 33,86 75,58 39,58 884 078 284 144 78 161 112 937 698 196 77 676 50 234 67 417 150 290 77 493 1 343,98 430.16 118,82 171,54 1 061,40 118,08 75,81 102,06 228,47 118.17 378,26 122,61 33,44 49,10 298,73 33,23 21,40 29,09 64,30 35,46 Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 26,30 43,76 111,87 116,51 19,22 39,91 66,38 169,71 176,74 29,72 1 735 2 887 7 381 7 687 1 297 317,99 528,94 1 352,19 1 408,20 236,91 82,77 137,68 351,99 366,57 61,89 281,30 467,92 1 196,20 1 245,75 209,89 6 686 11 123 28 434 29 612 4 956 30,92 51,44 ¢131,50 136,95 23,08 61 489 102 281 261 473 272 304 45 908 93,47 155,49 397,49 413,96 69,88 Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet orangesÃ  fresh :  Sanguines and semi ­ sanguines ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 1 . 9 . 88 Official Journal of the European Communities No L 241 /77 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 47,46 2 064 378,14 98,43 334,52 7 951 36,77 73 122 111,16 31,28 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 28,27 1 230 225,31 58,65 199,32 4 738 21,91 43 569 66,23 18,64 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 59,57 2 591 474,63 123,55 419,88 9 981 46,15 91 780 139,52 39,26 2.70.2 ex 0805 20 30  Mortreales and Satsumas 78,69 3 421 622,78 163,47 551,03 13 075 60,91 121 107 184,29 52,32 2.70.3 ex 0805 20 50  Mandarins and Wilkings 71,31 3 113 568,29 148,47 503,48 11 890 55,37 110 122 167,62 46,11 2.70.4 ex 0805 20 70  Tangerines and others 50,57 2 199 402,97 104,89 356,48 8 474 39,19 77 923 118,46 33,34 ex 0805 20 90 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 50,99 2218 406,33 105,77 359,45 8 544 39,51 78 572 119,44 33,61 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 129,36 5 626 1 030,71 268,30 911,80 21 674 100,23 199 308 302,99 85,27 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 40,98 1 782 326,50 84,99 288,84 6 866 31,75 63 136 95,98 27,01 2.90.2 ex 0805 40 00 -r  pink 55,59 2417 442,91 1 1 5,29 391,82 9313 43,07 85 646 130,20 36,64 2.100 0806 10 11 Table grapes 50,63 2 202 403,43 105,01 356,89 8 483 39,23 ' . 78 012 118,59 33,37 0806 10 15 0806 10 19 2.110 0807 10 10 Water-melons 25,73 1 119 205,07 53,38 181,41 4312 19,94 39 655 60,28 16,96 2.120 Melons (other than water ­ melons) 1 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendrai 44,43 1 932 354,05 92,16 313,21 7 445 34,43 68 464 104,08 29,29 2.120.2 ex 0807 10 90  Other 100,38 4 366 799,78 208,19 707,51 16818 77,78 154 653 235,10 66,17 2.130 0808 10 91 Apples 40,56 1 764 323,20 84,13 285,91 6 796 31,43 62 497 95,00 26,74 0808 10 93 0808 10 99 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 Ã ©x 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 43,68 1 900 348,05 90,60 307,90 7319 33,84 67 302 102,31 28,79 2.150 0809 10 00 Apricots 31,51 1 376 251,17 65,62 222,52 5 255 24,47 48 671 74,08 20,38 2.160 0809 20 10 0809 20 90 Cherries 119,73 5 203 943,71 248,38 837,19 19 882 92,50 184 388 280,06 80,17 2.170 ex 0809 30 00 Peaches 74,78 3 250 589,39 155,13 522,86 12417 57,77 115 159 .174,91 50,07 2.180 ex 0809 30 00 Nectarines 62,60 2 731 495,21 130,52 439,90 10 461 48,51 96 306 147,36 40,75 2.190 0809 40 1 1 0809 40 19 Plums 68,54 2 981 546,16 142,17 483,15 11 485 53,11 105 611 160,55 45,18 2.200 0810 10 10 0810 10 90 Strawberries 74,37 3 231 588,08 154,51 521,09 12 373 57,61 114 685 173,62 49,49 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 203,24 8 873 1 619,68 423,16 1 434,97 33 887 157,81 313 859 477,74 131,44 2.220 .0810 90 10 Kiwi fruit (Act in idia chinensis Planch .) 134,62 5 855 1 072,58 279,20 948,84 22 555 104,31 207 404 315,29 88,74 2.230 ex 0810 90 90 Pomegranates 133,60 5 811 1 064,52 277,10 941,72 22 385 103,52 205 847 312,93 88,07 2.240 ex 0810 90 90 Khakis 50,00 2 173 395,68 103,86 350,09 8 307 38,70 76 945 117,09 33,24 ' 2.250 ex 0810 90 90 Lychees 282,23 12 276 2 248,69 585,36 1 989,28 47 287 218,69 434 829 661,03 186,05